OPINION — AG — ** SALARIES — COUNTY JUDGES ** (1) EXCEPT WHERE EXPRESSLY PROVIDED OTHERWISE, EITHER IN SENATE BILL NO. 248 OR SOME SUBSEQUENT ACT, S.B. 248 IS APPLICABLE TO THE OFFICE OF COUNTY ATTORNEY AND OF COUNTY JUDGE, WHEN, AND ONLY WHEN, THE TOTAL SALARY OF SUCH OFFICER, INCLUDING ANY SALARY PAID FROM THE COURT FUND, AND INCLUDING ANY SALARY PAID FOR EITHER GERMANE OR NON GERMANE DUTIES, UNDER OTHER VALID PRIOR LAWS, IS LESS THAN $4,800.00 PER ANNUM; PROVIDED, HOWEVER S.B. 248 (UNDER THE PROVISIONS OF ARTICLE X, SECTION 23) WILL NOT AFFECT THE SALARY OF ANY COUNTY JUDGE OR COUNTY ATTORNEY WHERE SUCH OFFICER WAS ELECTED OR APPOINTED AFTER JUNE 5, 1957 (2) IN COUNTIES IN WHICH S.B. 248 IS APPLICABLE TO THE OFFICE OF THE COUNTY ATTORNEY, THE " ANNUAL SALARY " OF THE COUNTY ATTORNEY FOR THE PURPOSE OF APPLYING THE PERCENTAGE LIMITATION ON SALARIES OF ASSISTANTS OR DEPUTIES, AS CONTAINED IN 19 Ohio St. 179.7 [19-179.7](E), OR FOR THE PURPOSE OF APPLYING THE PERCENTAGE LIMITATIONS ON SALARIES OF OTHER EMPLOYEES OF THE OFFICE OF COUNTY ATTORNEY AS CONTAINED IN 19 Ohio St. 179.7 [19-179.7](D), IS NOT $4,800.00 LESS ANY SALARY RECEIVED BY THE COUNTY ATTORNEY FOR THE PERFORMANCE OF NON GERMANE DUTIES UNDER ANY VALID STATUTE. (3) IN THE ABSENCE OF ANY STATUTE EXPRESSLY PROVIDING OTHERWISE, THE EMPLOYEES OF THE COUNTY JUDGE, AND THE EMPLOYEES, ASSISTANTS AND DEPUTIES OF THE COUNTY ATTORNEY, ARE TO BE PAID FROM APPROPRIATIONS MADE FROM THE GENERAL FUND OF THE COUNTY, AND NOT FROM THE COURT FUND. (4) IN COUNTIES IN WHICH S.B. 248 IS APPLICABLE TO THE COUNTY ATTORNEY, OR THE COUNTY JUDGE, OR BOTH, THE 75% LIMITATIONS CONTAINED IN 19 Ohio St. 179.12 [19-179.12](B) AND THE PROVISIONS IN SAID SUBSECTION FOR PROPORTIONATE REDUCTIONS IN SALARIES TO BRING THEM WITHIN 75% LIMITATIONS, WOULD APPLY TO THAT PORTION OF THE SALARY OF SUCH PRINCIPAL OFFICER WHICH IS PAYABLE FROM THE GENERAL FUND, AS SET OUT IN THE " SEVENTH " PART OF THE OPINION. CITE: 19 Ohio St. 179.1 [19-179.1], ARTICLE X, SECTION 23 (RICHARD M. HUFF)